                          IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                              :
 SABARA FISHER ROBERTS, individually and      :
 as Administrator of the ESTATE of ADRIAN     :
 ROBERTS,                                     :
                                  Plaintiff,  : Civil Action No.
 v.                                           :
                                              :
 DEPUTY P. A. HERNANDEZ,                      :
                                                 JURY TRIAL DEMANDED
                                              :
 DEPUTY P. SANSOME,                           :
                                              :
 DEPUTY J. EVANS,                             :
                                              :
 DEPUTY D. DOODY,                             :
                                              :
 DEPUTY L. FERMIN,
                                              :
 DEPUTY R. MURPHY,                            :
                                              :
 SGT. R. STALLINGS,                           :
                                              :
 CAPTAIN C. PARKER,                           :
                                              :
 And                                          :
                                              :
 CUMBERLAND COUNTY,                           :
                                              :
                                  Defendants. :


                                 PLAINTIFF’S COMPLAINT

       NOW COMES Sabara Fisher Roberts, as Administrator for the Estate of Adrian Roberts,

    complaining of Defendants P.A. Hernandez, P. Sansome, J. Evans, D. Doody, L. Fermin, R.

    Murphy, R. Stallings, C. Parker, Sheriff Wright, and Cumberland County, and for cause

    would show the Honorable Court as follows:

    1. On or about, August 18, 2020, Cumberland County Sheriff’s Department Officers forced

        entry into Adrian Roberts home and shot him dead while attempting to serve an

        involuntary commitment order.


Plaintiff’s Original Complaint                                                            1

           Case 2:21-cv-00039-D Document 1 Filed 09/03/21 Page 1 of 12
    2. This is an action brought by the Plaintiff against Defendants P.A. Hernandez, P. Sansome,

        J. Evans, D.Doody, L. Fermin, R. Murphy, R. Stallings, C. Parker, Sheriff Wright, and

        Cumberland County for the deputies’ use of excessive and deadly force under the color of

        state law resulting in the death of Adrian Roberts in violation of his rights under the

        Fourth Amendment of the United States Constitution secured pursuant to 42 U.S.C. §

        1983. Plaintiff also brings claims for a violation of Title II of the Americans with

        Disabilities Act.

                                             PARTIES

    3. Plaintiff, Sabara Fisher Roberts is the widow of Adrian Roberts and the duly appointed

        administrator of his estate.

    4. Defendants P.A. Hernandez, P. Sansome, J. Evans, D. Doody, L. Fermin, R. Murphy, R.

        Stallings, and C. Parker were at all relevant times Sheriff Deputies with the Cumberland

        County Sheriff’s Office. The Deputy Defendants are sued in their individual capacity.

    5. Defendant Cumberland County is a municipality organized under the laws of the State of

        North Carolina. Defendant Cumberland County is responsible for the funding, budget,

        policies, operation, and oversight of the Cumberland County Sheriff’s Department.



                                   JURISDICTION AND VENUE

    6. Jurisdiction exists in this Honorable Court pursuant to 28 U.S.C. §§ 1331 and 1343 as this

        action is brought pursuant to 42 U.S.C. § 1983 and Title II of the Americans with

        Disabilities Act to redress a deprivation of the Fourth Amendment rights of the decedent

        Adrian Roberts, as well as the failure to provide Mr. Roberts with reasonable




Plaintiff’s Original Complaint                                                                  2

           Case 2:21-cv-00039-D Document 1 Filed 09/03/21 Page 2 of 12
        accommodations. Plaintiff further invokes the supplemental jurisdiction of this Court

        pursuant to 28 U.S.C. § 1367 to adjudicate pendent state law claims.

    7. Venue is proper in this Honorable Court as Defendants’ constitutional violations,

        statutory violations, intentional torts and otherwise violative conduct occurred within

        the Eastern District of North Carolina.



                                    FACTUAL BACKGROUND

    8. Adrian Roberts enlisted in the US Army in June of 2001 and was deployed to the Middle

        East as part of Operation Iraqi Freedom.

    9. While in Iraq, Mr. Roberts suffered a head injury between 2003-2004.

    10. Mr. Roberts was honorably discharged on June 3, 2005.

    11. In February of 2012, Mr. Roberts began to seek treatment for struggles with his mental

        health, including in-patient stays related to feelings of paranoia.

    12. Mr. Roberts treated throughout 2012, and during a second in-patient hospital stay in

        November of 2012 he was diagnosed with Post Traumatic Stress Disorder and psychotic

        disorder by the Veteran’s Administration.

    13. Throughout 2013 and 2014, Mr. Roberts continued to regularly seek treatment for his

        mental health struggles with the Veterans Administration. During this period, he was

        regularly taking medication, yet he continued to experience paranoia, nightmares,

        flashbacks, auditory hallucinations and depression.

    14. In October of 2014, Mr. Roberts was diagnosed with schizoaffective disorder, auditory

        hallucinations, PTSD, and depression.




Plaintiff’s Original Complaint                                                               3

           Case 2:21-cv-00039-D Document 1 Filed 09/03/21 Page 3 of 12
    15. During 2015, Mr. Roberts continued to struggle with his mental health and was

        involuntarily admitted to Cherry Hospital in July of 2015.

    16. In 2016, Adrian continued regularly treating for his mental health issues and continued

        with medication.

    17. In August of 2016, Doctors reaffirmed his diagnosis of chronic PTSD.

    18. Mr. Roberts was deemed to 100% service-related disabled by the Veteran’s

        Administration.

    19. He was also deemed disabled by the State of North Carolina.

    20. In June of 2018, Adrian was emergency petitioned and sent to the emergency room by

        police during a period of mental instability.

    21. Doctors at Sinai Hospital of Baltimore diagnosed him with schizophrenia and bipolar

        disorder, among other diagnoses.

    22. He was treated with in-patient care for a one-week period before being discharged home.

    23. Mr. Roberts continued to regularly treat with the VA through 2019 and the first half of

        2020.

    24. On June 24, 2020, Adrian had a virtual visit with the VA for a mental health follow up and

        medication management.       During this visit, he reported that COVID-19 and riots

        following the death of George Floyd were causing hypervigilance, paranoia, and

        flashbacks.

    25. After the visit, the VA provider called the Cumberland County Sheriff’s Department and

        informed the Department of Mr. Roberts mental health struggles.

    26. The provider requested the Department do a mental health check as the provider could

        not see Adrian in person.



Plaintiff’s Original Complaint                                                                  4

           Case 2:21-cv-00039-D Document 1 Filed 09/03/21 Page 4 of 12
    27. The Sheriff’s Department went to Mr. Roberts’ home but he would not come to the door.

        After speaking to Sabara Fisher Roberts, the Sheriff’s deputies left.

    28. On June 26, 2020, Sabara reached out to the VA mental health team reporting that she

        was concerned with Adrian’s mental state.

    29. VA providers explained that if Sabara felt Adrian was in danger, she could take him to the

        ER, police could be called to the home, or she could petition to have him committed.

    30. On June 29, 2020, the VA staff met regarding Adrian’s case and determined that they

        would attempt to contact Adrian.

    31. When their attempt to contact Adrian failed, the VA again called the Cumberland County

        Sheriff’s Office and requested a mental health wellness check be conducted.

    32. On June 30th, the Sheriff’s Department performed the wellness check, but deputies were

        again unable to get anyone to answer the door.

    33. Over the next month and a half, Adrian’s mental health status continued to deteriorate.

    34. On August 12, 2020, Sabara called the VA reporting that Adrian was in mental health

        crisis and feared he could hurt someone.

    35. On August 13th, at the request of the VA, the Cumberland County Sheriff’s Department

        again performed a wellness check at Mr. Roberts’ house.

    36. A Sheriff Deputy made contact with Mr. Roberts on that date and Adrian stated he did

        not “call them, nothing is wrong with him and to get off his property.”

    37. While speaking with the VA on August 13th, Sabara indicated that she did not want the

        Sheriff’s department to involuntarily commit Adrian for fear of what would happen.

    38. On August 14th, the supervising physician at the VA again contacted the Sheriff’s

        department for a wellness check. It is unclear whether one was actually performed.



Plaintiff’s Original Complaint                                                                    5

           Case 2:21-cv-00039-D Document 1 Filed 09/03/21 Page 5 of 12
    39. On August 18th, Sabara again contacted the supervising physician at the VA who informed

        her that the mobile crisis unit would evaluate Mr. Roberts.

    40. The VA mobile crisis unit came to Adrian’s home but was unable to evaluate Mr. Roberts.

    41. The members of the mobile crisis unit informed Sabara that the only remaining option

        was to secure an involuntary commitment order with the magistrate.

    42. Sabara went to the magistrate, told him of the situation, and informed him there were no

        firearms or other individuals in Mr. Roberts’ house.

    43. The magistrate issued an involuntary commitment order and forwarded the order to the

        Cumberland County Sheriff’s Department for execution.

    44. The magistrate informed Ms. Roberts that she should be present when the deputies go to

        open the door because “they can’t force their way in.”

    45. Upon receipt of the order, a Sheriff’s deputy call Ms. Roberts to speak with her about

        Adrian. Ms. Roberts relayed the same information she had shared with the Magistrate,

        specifically that Adrian was a veteran suffering from PTSD and schizoaffective disorder,

        and that there were no weapons in the house.

    46. She then drove to her family’s other home to get keys to Adrian’s house to provide to the

        deputies.

    47. In the interim, the Cumberland County Sheriff’s Department deployed its SWAT team to

        serve the involuntary commitment order.

    48. Defendants P.A. Hernandez, P. Sansome, J. Evans, D. Doody, L. Fermin, R. Murphy, R.

        Stallings, and C. Parker equipped themselves with body armor and M4 assault rifles to

        serve an involuntary commitment order on a disabled, mentally unstable, unarmed

        veteran.



Plaintiff’s Original Complaint                                                                 6

           Case 2:21-cv-00039-D Document 1 Filed 09/03/21 Page 6 of 12
    49. Upon arriving at Mr. Roberts’ home, the deputies discovered Mr. Roberts was inside his

        home and would not open the door.

    50. The responding deputies knew that neither Sabara Fisher Roberts, nor any of the children

        were at the home.

    51. The deputies forced entry into the home by breaching the front door.

    52. Upon entering the home, the deputies opened fired and killed Adrian Roberts.



        COUNT I: FOURTH AMENDMENT VIOLATION – UNLAWFUL ENTRY
      AGAINST HERNANDEZ, SANSOME, EVANS, DOODY, FERMIN, MURPHY,
                        STALLINGS, and PARKER

    53. The preceding paragraphs are incorporated by reference as though set forth fully herein.

    54. The Deputy Defendants forced entry into the home of Adrian Roberts without legal

        justification to do so.

    55. The Deputy Defendants engaged in a course of conduct that violated Roberts’ Fourth

        Amendment rights which began with their unlawful entry onto the property and

        culminated with the fatal shooting of Mr. Roberts.

    56. The Deputy Defendants embarked on a willful, malicious, reckless, and outrageous course

        of conduct that was intended to cause and, in fact, caused Roberts to suffer extreme and

        severe mental and emotional distress, anxiety, terror and agony, and ultimately death.

    57. Plaintiff seeks survival damages, as stated above, including for the nature and extent of

        Decedent's injuries, pre-death pain and suffering, emotional distress, and loss of life and

        enjoyment of life, as well as all other survivorship and wrongful death damages available

        under the law.




Plaintiff’s Original Complaint                                                                   7

           Case 2:21-cv-00039-D Document 1 Filed 09/03/21 Page 7 of 12
    WHEREFORE, Plaintiff demands judgement in her favor, and against the Deputy

    Defendants, pursuant to 42 U.S.C. 1983, in an amount in excess of $10 million, including

    interest, delay damages, costs of suit, general and specific damages, including both survival

    and wrongful death damages, punitive and exemplary damages as provided by law, attorneys'

    fees under U.S.C. 1985 and 1988, and any other damages legally appropriate at the time of jury

    trial.



        COUNT II: FOURTH AMENDMENT VIOLATION – EXCESSIVE FORCE
      AGAINST HERNANDEZ, SANSOME, EVANS, DOODY, FERMIN, MURPHY,
                        STALLINGS, and PARKER

    58. The preceding paragraphs are incorporated by reference as though set forth fully herein.

    59. Plaintiff would show that the Deputy Defendants failed to act as an objectively reasonable

        officer would have acted in the same or similar circumstances. That is, the Deputy

        Defendants, without justification and the need to do so, used excessive and deadly force

        as described above and killed Adrian Roberts without legal justification.

    60. The excessive and deadly force used by the Deputy Defendants was not objectively

        reasonable, justified, nor was it necessary under the circumstances.

    61. Plaintiff would show that the Deputy Defendants denied Roberts of his right to be free

        from the use of excessive force in violation of the 4th Amendment to the United States

        Constitution.

    62. The Deputy Defendants embarked on a willful, malicious, reckless, and outrageous course

        of conduct that was intended to cause and, in fact, caused Roberts to suffer extreme and

        severe mental and emotional distress, anxiety, terror and agony.




Plaintiff’s Original Complaint                                                                  8

             Case 2:21-cv-00039-D Document 1 Filed 09/03/21 Page 8 of 12
    63. Plaintiff seeks survival damages, as stated above, including for the nature and extent of

        Decedent’s injuries, pre-death pain and suffering, emotional distress, and loss of life and

        enjoyment of life, as well as all other survivorship and wrongful death damages available

        under the law.

    WHEREFORE, Plaintiff demands judgement in her favor, and against the Deputy

    Defendants, pursuant to 42 U.S.C. 1983, in an amount in excess of $10 million, including

    interest, delay damages, costs of suit, general and specific damages, including both survival

    and wrongful death damages, punitive and exemplary damages as provided by law, attorneys’

    fees under U.S.C. 1985 and 1988, and any other damages legally appropriate at the time of jury

    trial.



                          COUNT III: VIOLATION OF TITLE II OF
                         THE AMERICANS WITH DISABILITIES ACT
                              AGAINST CUMBERLAND COUNTY

    64. The preceding paragraphs are incorporated by reference as though set forth fully herein.

    65. Adrian Roberts was a qualified individual with a disability.

    66. Defendant Cumberland County is a public entity subject to the antidiscrimination

        requirements of Title II of the Americans with Disabilities Act and a recipient of federal

        funding subject to the antidiscrimination requirements of Section 504 of the

        Rehabilitation Act.

    67. The conduct, as described supra, demonstrated a failure to provide reasonable

        modifications to its policies and practices to accommodate Adrian Roberts’ disability-

        related needs when attempting o serve the involuntary commitment order.




Plaintiff’s Original Complaint                                                                   9

             Case 2:21-cv-00039-D Document 1 Filed 09/03/21 Page 9 of 12
    68.Defendants’ conduct in failing to provide reasonable modifications to Adrian Roberts

        was deliberately indifferent in that Defendants had notice of the need to reasonably

        accommodate Mr. Roberts disability-related needs and failed to do so.

    69. As a result of Defendants’ failure to provide reasonable modifications to their policies

        and practices, Adrian Roberts suffered greater injuries than other individuals taken into

        custody, specifically he was killed.

    70. Plaintiff seeks survival damages, as stated above, including for the nature and extent of

        Decedent’s injuries, pre-death pain and suffering, emotional distress, and loss of life and

        enjoyment of life, as well as all other survivorship and wrongful death damages available

        under the law.

    WHEREFORE, Plaintiff demands judgement in her favor, and against the Cumberland

    County, pursuant to Title II of the Americans with Disabilities Act, in an amount in excess of

    $10 million, including interest, delay damages, costs of suit, general and specific damages,

    including both survival and wrongful death damages, attorneys’ fees, and any other damages

    legally appropriate at the time of jury trial.



        COUNT III: VIOLATION OF SECTION 504 OF THE REHABILITATION ACT
                          AGAINST CUMBERLAND COUNTY


    71. The preceding paragraphs are incorporated by reference as though set forth fully herein.

    72. Adrian Roberts was a qualified individual with a disability.

    73. Defendant Cumberland County is a public entity subject to the antidiscrimination

        requirements of Title II of the Americans with Disabilities Act and a recipient of federal




Plaintiff’s Original Complaint                                                                     10

          Case 2:21-cv-00039-D Document 1 Filed 09/03/21 Page 10 of 12
        funding subject to the antidiscrimination requirements of Section 504 of the

        Rehabilitation Act.

    74. The conduct, as described supra, demonstrated a failure to provide reasonable

        modifications to its policies and practices to accommodate Adrian Roberts’ disability-

        related needs when attempting to serve the involuntary commitment order.

    75. Defendants’ conduct in failing to provide reasonable modifications to Adrian Roberts

        was deliberately indifferent in that Defendants had notice of the need to reasonably

        accommodate Mr. Roberts disability-related needs and failed to do so.

    76. As a result of Defendants’ failure to provide reasonable modifications to their policies

        and practices, Adrian Roberts suffered greater injuries than other individuals taken into

        custody, specifically he was killed.

    77. Plaintiff seeks survival damages, as stated above, including for the nature and extent of

        Decedent’s injuries, pre-death pain and suffering, emotional distress, and loss of life and

        enjoyment of life, as well as all other survivorship and wrongful death damages available

        under the law.

    WHEREFORE, Plaintiff demands judgement in her favor, and against the Cumberland

    County, pursuant to Section 504 of the Rehabilitation Act, in an amount in excess of $10

    million, including interest, delay damages, costs of suit, general and specific damages,

    including both survival and wrongful death damages, attorneys’ fees, and any other damages

    legally appropriate at the time of jury trial.




Plaintiff’s Original Complaint                                                                     11

          Case 2:21-cv-00039-D Document 1 Filed 09/03/21 Page 11 of 12
    Respectfully submitted,


     /s/ John J. Coyle

     MCELDREW YOUNG PURTELL MERRITT

     Daniel N. Purtell, Esq.*                         S. Lee Merritt, Esq.*
     John J. Coyle, Esq.*
     123 South Broad Street                           1910 Pacific Ave
     Suite 2250                                       Suite 8000
     Philadelphia, PA 19109                           Dallas, TX 75201
     215-545-8800                                     215-545-8800
     dan@mceldrewyoung.com                            lee@leemerrittesq.com
     jcoyle@mceldrewyoung.com

     *Pro Hac Vice Petition Forthcoming


     THE ROGERS LAW FIRM

     /s/ Allen Rogers
     Allen Rogers, Esq.
     111 Person Street
     Fayetteville, North Carolina 28301
     910-433-0833
     allen.rogers@allenrogers-law.com
     NC State Bar No. 15557
     Local Civil Rule 83.1(d) Counsel for Plaintiff

    Date: September 2, 2021




Plaintiff’s Original Complaint                                                12

           Case 2:21-cv-00039-D Document 1 Filed 09/03/21 Page 12 of 12
